909 F.2d 1483
54 Empl. Prac. Dec. P 40,160
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff-Appellant,Larry A. Dirr, Plaintiff-Intervenor,v.PATRICK HENRY EDUCATION ASSOCIATION, Ohio EducationAssociation, Patrick Henry Local School DistrictBoard of Education, Defendants-Appellees.
Nos. 90-3423, 90-3346.
United States Court of Appeals, Sixth Circuit.
Aug. 7, 1990.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and TIMBERS, Senior Circuit Judge*

ORDER

2
The plaintiffs appeal the summary judgment for defendants in this Title VII action for failure to accommodate religious beliefs.  A joint motion has now been filed by plaintiffs and defendants requesting this court to enter an order vacating the opinion and order of the district court and remanding this case for reconsideration in view of Equal Employment Opportunity Commission v. University of Detroit, 904 F.2d 331 (6th Cir.1990) and Lowary v. Lexington Local Board of Education, 903 F.2d 422 (6th Cir.1990).  Upon review and consideration, we conclude that reconsideration by the district court is appropriate in view of the aforementioned cases.


3
It is therefore ORDERED that the joint motion to vacate the opinion and order of the district court and to remand this case for reconsideration by the district court is granted.



*
 The Honorable William H. Timbers, Senior Circuit Judge for the Second Circuit Court of Appeals, sitting by designation